         Case: 3:20-cv-00129-bbc Document #: 4 Filed: 05/05/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ARLANDIS C. ISSAC,

        Petitioner,
                                                          Case No. 20-cv-129-bbc
   v.

WARDEN T.J. WATSON,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying

Arlandis C. Issac’s petition for a writ of certiorari under 28 U.S.C. § 2241 dismissing

this case.




        /s/                                                      5/5/2020
        Peter Oppeneer, Clerk of Court                             Date
